HEALY, Circuit Judge
(dissenting).
I regret my inability to agree with my associates, but the invalidity of the private act does not seem to me doubtful.
The beneficiary of the act, Clark, was injured in January, 1931 while in the employ of the libellant Paramino Lumber Company. A claim for compensation was filed by Clark. Upon hearing before the deputy commissioner in August, 1931, an award of compensation was made in which it was determined that the claimant had been wholly disabled from the time of the injury to July 5, 1931, but had recovered from his injury and disability on the latter date. The employer and the insurance carrier paid compensation for the period of disability, pursuant to the order. Under the terms of the Longshoremen’s Act (Sec. 21 (a), 33 U.S.C.A. § 921 (a), the compensation order became final at the expiration of thirty days thereafter, there having been no proceeding to suspend or set it aside.
So far as material here, Sec. 22 of the Longshoremen’s Act, in effect then as now, provides that upon his own initiative, or upon the application of any party in interest, on the ground of a change in condition or because of mistake in a determination of fact, the deputy commissioner may review a compensation case, at any time prior to one year after the date of the last payment of compensation, and may issue a new compensation order continuing, reinstating or increasing compensation. No review was had of the case as permitted by this provision. On April 10, 1936 Congress passed the private act in question. The original order confessedly involved no *826fraud, and it is conceded that the award now sought to be enjoined was made solely under authority of the special act.
There are doubtless many instances in which injured longshoremen have found themselves in the unfortunate plight of Mr. Clark. Compare, for example, the facts in Kobilkin v. Pillsbury, 9 Cir., 103 F.2d 667. I cannot but believe that the private act, singling out as it does the libellants for the imposition of a burden not imposed by Congress on others in like situation, impinges on their constitutional rights guaranteed by the due process clause of the Fifth Amendment. The arbitrary nature of the act is unrelieved by any asserted distinction which might serve to differentiate the obligation of these parties from that of other employers or insurance carriers in like circumstances. What Congress has done is to authorize an award of money for the relief of a private individual, payable not out of the public treasury, but out of the pockets of other private parties guilty of no fault. The statute involved in Williams v. Norris, 25 U.S. 117, 12 Wheat. 117, 6 L.Ed. 571, appears to have been purely remedial, and I see nothing in that decision which would support this legislation.
I think the statute is invalid on grounds apart from the frailties just discussed. It purports to extend or remove the time limits imposed by Secs. 21 and 22 of the Longshoremen’s Act, and is applicable only in a case where these, time limits had already expired. In Danzer & Co. v. Gulf & Ship Island Railroad Co., 268 U.S. 633, 45 S.Ct. 612, 69 L.Ed. 1126, the court dealt with a parallel situation. It was there pointed out that the Interstate Commerce Act, 49 U.S.C.A. § 1 et seq., created a cause of action against the carrier (in that case the right to damages for misrouting) and at the same time operated as a limitation upon liability. It was held that in the case of such statutory causes of action the lapse of the time limit not only bars the remedy but destroys the liability; and to give the statute a retroactive effect would be to deprive the carrier of its property without due process of law in contravention of the Fifth Amendment.
Similarly, the Longshoremen’s Act (Sec. 4, 33 U.S.C.A. § 904), creates a cause of action for compensation, irrespective of fault. It also limits the time within which an award of additional compensation may be made by the deputy commissioner. This period had expired prior to the enactment of the private act here in question. ' As of the latter date liability no longer existed. Thus the act not only supplies a remedy but necessarily imports the creation of a new liability.
It would seem that the principle of the Danzer case is equally applicable to general and to private statutes, however free from other infirmities the latter may be.
I think the restraining order heretofore granted should be made permanent.